Order entered October 18, 2021




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-21-00173-CV

                      TAMI DONALD, ET AL., Appellants

                                       V.

                 BMR DISTRIBUTING, INC., ET AL., Appellees

                 On Appeal from the 44th Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-18-08127

                                    ORDER

      Before the Court is appellees’ October 14, 2021 unopposed second joint

motion for extension of time to file their briefs. We GRANT the motion and

ORDER the briefs be filed no later than November 22, 2021. Because the briefs

were first due September 22, 2021, we caution that further extension requests will

be disfavored.


                                            /s/   KEN MOLBERG
                                                  JUSTICE